DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/20 has been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “detection chamber”, “baffle system” and “actuator” in claim 1 must be shown/labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Applicant is noted that the limitations following the language “capable of” in the claims are not considered because it has been held that the recitation that an element is “capable of” performing a function is not positive limitation by only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abiko et al (JP-2008077473 A) (of record).
Regarding claim 1, figures 1-2 of Abiko et al below disclose a smoke detector (1) comprising: a detection chamber; a baffle system (i.e., net body 11) surrounding the chamber, enabling to isolate the chamber from outer light and enabling air to flow from the outside to the inside of the chamber (figure 12); and a mechanical actuator (i.e., gear 14 and motor 15) capable of cleaning, in case of an obstruction, the baffles (see translation, page 11, lines 418-432).

    PNG
    media_image1.png
    486
    379
    media_image1.png
    Greyscale

Regarding claim 2, Abiko et al teaches that a device capable of notifying when the obstruction persists and cannot be cleaned by the mechanical actuator (i.e., activation control means that activates the sliding means at the same time as the activation of the fire detection means) (see translation, page 2, lines 49-65).
	Regarding claim 17, Abiko et al teaches the use of a control unit (20) (see translation, page 5, lines 191-201).
	Regarding claim 18, Abiko et al teaches the use of an infrared LED and photodiode (see translation, page 5, lines 184-193).

Allowable Subject Matter
Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dobrzanski (4,672,217) discloses an easily cleaned photoelectric smoke detector.
	Eliwood (GB-2327752) discloses a calibrating smoke detector.
	Kaufman et al (5,581,241) discloses an ultra-sensitive smoke detector.
	Qualey, III et al (6,778,091) discloses smoke detector.
	These references disclose all the features of the claimed invention except for the use of a mechanical actuator to clean the baffles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  August 23, 2022